Order entered October 1, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00798-CV

                                 DAVID FLORES, Appellant

                                               V.

                                BLANCA FLORES, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-17367

                                           ORDER
       We GRANT appellee’s September 28, 2015 second motion for an extension of time to

file a brief. Appellee shall file a brief by OCTOBER 12, 2015. We caution appellee that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE